Citation Nr: 0913686	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from December 1960 to 
September 1965.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits sought 
on appeal.


FINDINGS OF FACT

1.	The Veteran's bilateral hearing loss was not incurred 
during his active duty service.

2.	Tinnitus was not incurred during active duty service.


CONCLUSIONS OF LAW

1.	The criteria to establish service connection for 
bilateral hearing loss are not met.        38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.	The criteria to establish service connection for 
tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the Veteran of what evidence would 
substantiate the claims on appeal through a July 2005 VCAA 
notice correspondence which informed him         as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision.           The June 2006 Statement of the Case 
(SOC) explained the criteria to substantiate a claim for 
service connection including pertaining to hearing loss, and 
effectively readjudicated the claims subsequent to notice and 
development. The VCAA notice indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO further issued a June 2006 letter to the Veteran which 
explained the requirements to demonstrate the disability 
rating and effective date elements of the service connection 
claims on appeal.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
July 2005 VCAA notice met this standard as it preceded 
issuance of the rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining service 
treatment records (STRs), and personnel records. The Veteran 
has also undergone a VA compensation and pension examination. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claims, he has provided a report from a private treating 
physician and several lay statements. He has not requested 
the opportunity to testify at a hearing in support of his 
claims at any point.  Thus, the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as an organic disease of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 
(2008).

Hearing Loss

The most probative medical evidence which addresses the 
etiology of the Veteran's current bilateral hearing loss, 
based upon both objective treatment history and his own 
assertions of noise exposure during service, weighs against 
finding that hearing loss is causally related to service. 
Hence, this claim on appeal is being denied.

The Veteran's Form DD-214, Report of Separation from Service, 
indicates that he served in the Air Force and had an 
occupational designation as an AeroPhoto System Repairmen. 

Service treatment history shows that the Veteran underwent a 
routine audiogram in December 1964. On audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
15
LEFT
0
-5
5
20
20

The Veteran was then stationed at Shaw Air Force Base and 
indicated a history of     4 years noise exposure. The 
evaluation report further mentioned that he "always or 
frequently" wore ear protection other than dry cotton during 
exposure to loud noise.  The type of most frequently used ear 
protection was listed as an elastic insert.

The Veteran's August 1965 separation examination establishes 
that on audiological evaluation pure tone thresholds 
consisted of:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
-10
-10
5
10
5

The separation examination further indicates ear, nose and 
throat trouble involving recurrent tonsillitis, controlled 
with antibiotics, with no complications or sequelae. 

Following separation from service, the August 2005 report of 
S.R., a private otolaryngologist, observed there was a 
reported history of ringing in the ears for at least ten 
years. The physician noted a significant history of noise 
exposure which according to Veteran involved many hours of 
working on the flight line next to aircraft with the engines 
on with little hearing protection. The Veteran had continued 
to have some difficulty with his hearing, including in 
crowds, and denied any other ear troubles. He had no 
infection, drainage or dizziness. An audiological evaluation 
revealed significant hearing loss in both ears, slightly 
worse in the left ear than the right. There was a significant 
high-frequency component. The tympanograms were within normal 
limits. 

An ear, nose and throat evaluation was normocephalic 
atraumatic. Otoscopic exam revealed normal eardrums and 
canals without purulence or perforation. The external nose 
and ears were without scars or lesions. The intranasal exam 
demonstrated normal mucosa without polyps or purulence. The 
oral cavity was without erythema, exudate or ulcerations. The 
neck was without adenopathy or masses. The physician's 
assessment was high-frequency neurosensory hearing loss, with 
tinnitus. He further indicated that this was as likely as not 
related to the Veteran's exposure to significant noise while 
in the military. 

The Veteran underwent a VA audiological examination in 
December 2005. The examiner observed on review of service 
records that the Veteran had normal audiometric thresholds at 
discharge in 1965. Further noted as to medical history was 
that the Veteran presented with complaints of difficulty 
clearly understanding speech and moderate tinnitus. These 
problems had been slowly progressing. The Veteran reported 
greatest difficulty hearing in the presence of background 
noise. There were no physical ear symptoms or dizziness 
noted, and no physical ear trauma reported. The Veteran 
reported first documentation of hearing loss on a private 
examination in 1999. His primary past noise exposure involved 
an assignment as an aircraft photo systems repairman. During 
service he was situated between running aircraft engines to 
work on surveillance cameras. There was no civilian 
occupational or recreational noise noted. The Veteran also 
reported a recurrent bilateral tinnitus, subjectively rated 
as severe, that had been present since the 1990s and was more 
discernible in quiet locations. Audiological evaluation 
through air conduction testing revealed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
65
70
LEFT
30
35
55
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear. 
The VA audiologist diagnosed a mild falling to severe 
sensorineural loss bilaterally, and tinnitus. The examiner 
further indicated that as the Veteran's service discharge 
physical showed hearing levels well within normal limits at 
all frequencies, it would be considered less likely than not 
that current symptoms were a result of specific service noise 
exposure.

In August 2006 correspondence provide along with his VA Form 
9 (Substantive Appeal) the Veteran described as the basis for 
his claim that he worked in proximity to jet engines and also 
had extended travel in C-130 aircraft on temporary duty 
assignments (TDYs). He further stated that in his capacity as 
a Photographic Systems Repairman he was involved in extensive 
TDYs and this often required removing flight film magazines 
from returning mission surveillance aircraft. The Veteran 
stated that ear protection consisted of rubber plugs placed 
inside of his ears during all the above activity, and that 
several physicians had since verbally indicated to him that 
this was not adequate ear protection.


The competent medical findings do not provide a basis to 
determine that the Veteran's current bilateral hearing loss 
is due to his service. Based on the December 2005 VA 
audiology examination results he presently meets the criteria 
for a hearing loss disability for VA compensation purposes. 
See 38 C.F.R. § 3.385. As to the question of etiology of 
bilateral hearing loss, there is no specific documentation of 
complaints of noise exposure or hearing difficulties, and 
audiograms during service and on separation did not show 
readily identifiable abnormalities. The absence of objective 
evidence of hearing loss in service does not preclude a 
claimant from establishing entitlement to service connection 
where medical evidence nonetheless indicates that hearing 
loss is associated with service. See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992). The Board has therefore given necessary 
consideration to the Veteran's competent assertions of in-
service noise exposure in adjudicating this claim.

There are two medical opinions of record that provide 
divergent statements on         the issue of whether the 
Veteran's hearing loss is attributable to service. When 
considering competing medical opinions, the Board has the 
province to weigh them and determine which to accept as most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993). 
See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998). In so doing, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another. See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The August 2005 private otolaryngolost's report diagnosed 
significant high-frequency sensorineural hearing loss in both 
ears on the grounds of an audiological evaluation, and 
following a physical examination. This physician further 
stated the opinion that bilateral hearing loss was related to 
the Veteran's reported assertions of in-service noise 
exposure.

In comparison, the December 2005 VA audiological examination 
ruled out the likelihood of a relationship between current 
hearing loss and service, and was premised upon the 
opportunity to clearly review the documented service 
treatment history. See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion); 
Boggs v. West, 11 Vet. App. 334, 340 (1998). The examiner's 
review of the claims file in this case indicated that hearing 
acuity was essentially normal at separation from service.   
While the Veteran has since alleged that the level of hearing 
protection was inadequate, there is documentation that 
hearing conservation measures to an extent then considered 
sufficient were consistently taken. The examination report 
further shows that the VA examiner also considered the 
Veteran's own description of noise exposure, and did not 
limit the review of medical history to the information 
directly provided through service records. Another factor for 
consideration in formulating this opinion was that the 
Veteran's initial date of treatment for hearing loss was in 
1999, which was more than three decades following his 
separation. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim).      

The Board finds that the December 2005 VA examiner's opinion 
provides the most probative statement on the subject of 
etiology of hearing loss, based upon consideration of the 
objective treatment record as well as identified noise 
exposure. Hence, the competent medical evidence preponderates 
against a finding that hearing loss is attributable to 
service. 

In addition, the Board has considered the contention of the 
Veteran's representative that in conducting a sufficiently 
thorough VA audiological examination the examiner was 
required to specify the effect of hearing loss on 
occupational functioning and daily activities, based on the 
Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007). However, this precedent case applies directly 
to claims for increased rating for an already service-
connected disability. The Court's holding in Martinak would 
not apply in this instance, given that the determination of 
current severity of a claimed disability is not a dispositive 
issue in adjudicating a claim for service connection. 

Accordingly, based on the above, the criteria for service 
connection for bilateral hearing loss are not met. The Board 
has also taken into consideration the Veteran's own 
assertions pertaining to the etiology of hearing loss; 
however, as a layperson without a medical background and 
training his statement on causation cannot be dispositive and 
requires consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for bilateral hearing loss. Since the 
preponderance of the evidence is unfavorable on this claim, 
and the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The claim for service connection tinnitus is also being 
denied when considering that the record does not establish 
that this disorder is associated with the Veteran's service. 
As in the previous instance, there are conflicting medical 
opinions from a private physician and a VA audiologist, in 
favor of and weighing against a medical nexus to service, 
respectively. The Board continues to find the latter opinion 
obtained pursuant to a VA compensation and pension 
examination more persuasive as it is premised upon review of 
the objective record indicating no signs of hearing 
difficulty or related problems in service, as well as the 
Veteran's own self-reported history. The basis for this 
opinion further takes into consideration that as a 
significant component of the Veteran's treatment history, he 
did not begin to actually experience tinnitus until the 
1990s, indicating the absence of symptomatology for more than 
20 years post-service. See 38 C.F.R. § 3.303(b). See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999) (holding that 
medical evidence is generally required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated, if the condition is not one 
where a layperson's observations would be competent). The 
Board assigns a greater degree of probative weight to the 
conclusion the VA examiner has expressed. See Elkins v. 
Brown, 5 Vet. App. at 478.  

Based on the above, the preponderance of the evidence is 
unfavorable to the claim for service connection for tinnitus. 
The benefit-of-the-doubt doctrine is not applicable, and the 
claim is being denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


